11-1478-pr
Siner v. Niagara County Jail

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Richard C. Lee United States Courthouse, 141 Church Street, in the City of New Haven,
Connecticut, on the 27th day of April, two thousand twelve.

PRESENT:

      GUIDO CALABRESI,
      JOSÉ A. CABRANES,
      DENNY CHIN,
                   Circuit Judges.
__________________________________________

Ronnie Dixon Siner,

                    Plaintiff-Appellant,

                               v.                                      No. 11-1478-pr

Niagara County Jail, Niagara County Sheriff
Department,

                    Defendants,

Voulture, Sheriff, I. Langdon, Correctional Officer,
Bodecker, Correctional Officer, Beilein, Sheriff,

            Defendants-Appellees.
__________________________________________




                                                1
FOR PLAINTIFF-APPELLANT:                                 Ronnie Dixon Siner, pro se, Niagara Falls, NY.

FOR DEFENDANT-APPELLEES:                                 Harry F. Mooney, Hurwitz & Fine P.C.,
                                                         Buffalo, NY.

       Appeal from a judgment of the United States District Court for the Western District of New
York (Jeremiah J. McCarthy, Magistrate Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the April 1, 2011 order of the District Court is
AFFIRMED.

        Plaintiff-appellant Ronnie Dixon Siner (“Siner”), pro se, appeals from the April 1, 2011 order
of the District Court granting summary judgment to defendants-appellees on his claim, brought
pursuant to 42 U.S.C. § 1983, that his sentence was calculated incorrectly. Judgment was entered on
April 5, 2011. We assume the parties’ familiarity with the underlying facts, the procedural history of
the case, and the issues on appeal.

        We review an order granting summary judgment de novo, drawing all factual inferences in
favor of the non-moving party. See, e.g., Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 107 (2d
Cir. 2008). “Summary judgment is proper only when, construing the evidence in the light most
favorable to the non-movant, ‘there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011)
(quoting Fed. R. Civ. P. 56(a)).

        Having conducted a de novo review of the record in light of the above standards, we now
affirm for substantially the reasons set forth by the District Court in its Decision and Order of April
1, 2011. On appeal, Siner has failed to identify any errors in the magistrate judge’s decision or
advance any specific reasons why that decision should not be upheld on appeal. Accordingly, he has
waived any specific challenges to that decision. See LoSacco v. City of Middletown, 71 F.3d 88, 92–93
(2d Cir. 1995) (holding that issues not raised by pro se litigant in an appellate brief were abandoned,
and explaining that, although “appellate courts generally do not hold pro se litigants rigidly to the
formal briefing standards . . . [courts] need not manufacture claims of error for an appellant
proceeding pro se, especially when he has raised an issue below and elected not to pursue it on
appeal”).

       We have considered all of Siner’s general challenges to the magistrate judge’s decision and
found each of them to be without merit.



                                                 2
                                          CONCLUSION

        We reject all of Siner’s claims on appeal. Accordingly, the April 1, 2011 order of the District
Court is AFFIRMED.

                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                               3